This is an appeal by Helen H. Koenig, as executrix of the estate of Mary Henkle, employer, from an award made against her as such executrix in claimant’s favor. Claimant was in the employ of Mary Henkle and had charge of conducting a rooming house in Brooklyn, N. Y. Claimant attended to the heating and cleaning of the premises and took care of the rooms which were rented out. He also made repairs. After Mary Henkle’s death claimant continued to render the same services to the executrix of her estate. On June 18, 1933, he was injured while removing hinges from a door with the intent of replacing them with new ones. An infection developed which resulted in a seventy per cent schedule loss of use of the left hand. Before the State Industrial Board appellant contended that the claimant was not covered by the Workmen’s Compensation Law. The question as to the liability of the executrix as such to conduct the business was not raised before the Industrial Board. A lay witness testified that Mary Ilenkle left a will of which appellant is the executrix. That testimony is uneontroverted. An executrix is an employer within the meaning of the statute. (Workmen’s Comp. Law, § 2, subd. 3.) The evidence sustains the finding of the Industrial Board that claimant was an employee and not an independent contractor and that he comes within the coverage of the compensan tion law. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.